     Case 1:20-cv-00166-DAD-SAB Document 15 Filed 10/09/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   TORREY VON ZENON,                                 No. 1:20-cv-00166-NONE-SAB-HC
12                      Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS, GRANTING
13           v.                                        RESPONDENT’S MOTION TO DISMISS,
                                                       DISMISSING PETITION FOR WRIT OF
14   C. LEPE,                                          HABEAS CORPUS, AND DIRECTING
                                                       CLERK OF COURT TO ASSIGN DISTRICT
15                      Respondent.                    JUDGE AND CLOSE CASE
16                                                     (Doc. Nos. 12, 14)
17

18           Petitioner is proceeding pro se with a petition for writ of habeas corpus pursuant to 28

19   U.S.C. § 2241. On August 25, 2020, the magistrate judge issued findings and recommendations

20   recommending that respondent’s motion to dismiss be granted and the petition be dismissed as

21   moot. (Doc. No. 14.) The findings and recommendations were served on petitioner and

22   contained notice that any objections thereto were to be filed within fourteen (14) days of the date

23   of service of the findings and recommendations. To date, petitioner has filed no objections and

24   the time for doing so has passed.

25           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

26   de novo review of the case. Having carefully reviewed the entire file, the court holds the findings

27   and recommendations to be supported by the record and proper analysis.

28   /////
                                                      1
     Case 1:20-cv-00166-DAD-SAB Document 15 Filed 10/09/20 Page 2 of 2

 1        Accordingly:

 2        1. The findings and recommendations issued on August 25, 2020 (Doc. No. 14) are

 3              adopted in full;

 4        2. Respondent’s motion to dismiss (Doc No. 12) is granted;

 5        3. The petition for writ of habeas corpus is dismissed; and

 6        4. The Clerk of Court is directed to assign a district judge to this case for the purpose of

 7              closing the case and then to close the case.

 8   IT IS SO ORDERED.
 9
       Dated:     October 8, 2020
10                                                        UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
